Title: To James Madison from Henry Hill, 7 July 1806
From: Hill, Henry
To: Madison, James



Sir,
NewYork July 7th. 1806.

I had the honor of addressing you a letter from Halifax the 10th. May last, wherein I informed you of my capture and detention by the British Ship Leander, Whitby commander, and that I should collect and transmit to your department some proofs of his recent conduct.  These I have now the honor to accompany with this letter.
I likewise stated the reason my returns had not been forwarded, which I transmit by this days mail.  I expected to have had the honor of delivering these myself; but being necessarily delayd here by my private affairs, I am deprived of the sattisfaction I should have felt in complying with that part of my duty, particularly as I am totally in the dark, in what light the president may have viewed some parts of my official conduct, which may have been considered intemperate, and requires perhaps some explanations more than appears from any of my letters, or the documents I have forwarded.
Such explanations can only be rendered personally; and if any unfavorable impressions are formed as respects any part of my conduct, I trust I shall be able freely to sattisfy the president and do them away.  For whilst I feel that I have executed my trust with integrity, and been actuated by the purest motives, I am convinced that no premature conclusions will take place to militate against me.
My uniform object has been to serve my country and fellow citizens to the extent of my power and abilities in the situation in which the president was pleased to place me, and to give to the government the information respecting the Island of Cuba and our trade with it I conceived interesting and important for them to know; in which respect I flatter myself I shall acquit myself to their sattisfaction, presenting a map of that Island, and a communication formed from documents in my possession, which I shall have the honor of delivering into your hands so soon as the convenience of my affairs will permit my being at Washington, which will not exceed a month.  But, if my appearance there should be required sooner, I shall obey your summons.
I am informed that several applications have been made for the consulate of Havana, on the supposition that I had resigned, that my conduct had become disagreeable to the president.  Also, that intrigues have been on foot to undermine me.  Without endeavoring to dissipate these at present, I beg leave to say that my wish is to hold the office, and to obtain permission to be out of the consulate for a few months, but should this be objected to, and the former permitted, I should return to havana without delay.  And should the president deem it necessary to supercede me, still I shall venerate his character, and approve of the principles which govern the general administration of my country, and should endeavor to believe I have deserved so severe a censure.  I have the honor to be Sir Very respectfully Your mo. Ob. Servt.

Henry Hill Jr.

